UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 HAMIDULLAH,
     Detainee, United States Air Force
     Base at Bagram, Afghanistan, and

 WAKEEL KHAN,
     as next friend to HAMIDULLAH,

                  Petitioners,

                  v.                                                Civil Action No. 10-758 (JDB)
 BARACK OBAMA,
     President of the United States,

 CHARLES T. HAGEL, 1
     Secretary of Defense,

 COL. JACK L. BRIGGS II,
       Commander, and

 JOHN AND/OR JANE DOES Nos. 1-5,
      Custodians,

                  Respondents.



                                                    ORDER

        Upon consideration of [36] petitioners' response to [35] the Court's March 31, 2014 Order

calling for further submissions on the issue of mootness, the government's representation that the

United States has "relinquish[ed] all legal and physical custody and control over Hamidullah,"

petitioners' acknowledgment that they cannot satisfy the standard for jurisdiction under Gul v.

Obama, 652 F.3d 12 (D.C. Cir. 2011), the government's consent, and the entire record herein, it

        1
          The Court has substituted the current Secretary of Defense, Charles T. Hagel, in place of his predecessor,
former Secretary Robert M. Gates, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
is hereby

       ORDERED that [8] Hamidullah's amended petition for a writ of habeas corpus is

DISMISSED AS MOOT.

       SO ORDERED.

                                                                /s/
                                                       JOHN D. BATES
                                                   United States District Judge


Dated: April 9, 2014




                                         2